Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bernert (U.S. PGPub 2004/0154315) in view of Tinsley, II (U.S. Patent 8,669,860), Brosnihan et al. (U.S. PGPub 2006/0156793), Drube (U.S. PGPub 2006/0218941), and American Gas Association Purging Principles and Practices (June 2001; hereafter referred to as American Gas Association).
Regarding claim 1, Bernert teaches a method for controlling the ambient temperature vaporization of carbon dioxide, comprising introducing a liquid carbon dioxide stream (Fig. 1, Liquid from tank) at a supply pressure (this would be the pressure from the tank/in the withdrawal line as the claim does not define or limit the “supply pressure” to a specific point or range) into a pressure reduction valve (element 1), thereby producing a carbon dioxide stream at a delivery pressure (pressure after valve going to the vaporizer element 5), introducing the carbon dioxide stream at the delivery pressure into a heat exchange device (vaporizer element 5), thereby exchanging heat between a stream of ambient temperature air and the liquid carbon dioxide stream (para. 0006), thereby producing a vaporized carbon dioxide stream at the delivery pressure (pressure out of evaporator), introducing the vaporized carbon dioxide stream at the delivery pressure into a backpressure regulator (element 2), thereby maintaining the vaporized carbon dioxide stream above a minimum delivery pressure (per description in figure).
Bernert does not teach a flowrate totalizer, thereby providing a running total of the carbon dioxide during a predetermined time period, wherein no external power supply is required.  Drube teaches a flowrate totalizer (element 288) providing a running total of the carbon dioxide during a predetermined time period (per para. 0076-0077 note that predetermined time period is not specifically defined, thus it would include any time including the taught time of last being cleared and does not require a specific period of minutes/hours).  It would have been obvious before the time of filing to modify Bernert to include the totalizer of Drube, the motivation would be to know amount used at any time or for specific uses.  Drube is silent as to the powering of the totalizer. 
Bernert does not teach the method further including the vaporized carbon dioxide stream is introduced into a generator as a purge gas.  Brosnihan teaches vaporized carbon dioxide stream is introduced into a generator as a purge gas (Para. 0020).  It would have been obvious before the time of filing to modify Bernert to use the vaporized carbon dioxide stream is introduced into a generator as a purge gas, the motivation would be that this is a known use for vaporized carbon dioxide to maintain and efficient operation of the generator.
Bernert does not teach the method further including the predetermined time period is sufficient to provide an amount of purge gas equal to at least twice the generator internal volume.  American Gas association teaches that the amount of purge gas equal to four or five times the generator internal volume (page 4; the four or five times overlapping with the claimed at least twice the generator internal volume), thus teachings a predetermined time period is sufficient to provide an amount of purge gas equal to four or five times the generator internal volume which overlaps with the claimed time period (the term “at least” claims everything above twice the volume) thus making it obvious, the motivation would be properly and safely purge the device (page 4).
Bernert teaches the minimum delivery pressure is 75psi (approximately 90psia; para. 0019) thus the claimed minimum pressure of 100psia (approximately 85psi) is 
Regarding claim 2, Bernert teaches the method further comprising a source of liquid carbon dioxide, comprising one or more vessels consisting of a pressurized liquid or bulk cylinder (element 1 the pressurized tank may be considered either of these as claimed).
Regarding claim 5, Bernert does not teach the flowrate totalizer is powered by a local uninterruptible power source.  Tinsley teaches sensor systems using local power supplies (Col. 5, ln 37-43 “an independent uninterruptible power supply”).  It would have been obvious before the time of filing to modify Bernert to include the uninterruptible power supply of Tinsley for the flowrate totalizer, the motivation would be security of the system and reduce risk form outside power losses.

Response to Arguments
Applicant's arguments filed 1/13/21 have been fully considered but they are not persuasive.  Examiner notes the argument was anticipatory as the limitation was not previously rejected (as applicant amended form 100psi to psia), and merely stated that the cited prior art did not teach the limitation.  Applicants argument though it applies to how the prior art is applied and the rejection is made.  
Firstly, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Secondly, applicant has not shown the criticality as required.  As applicant noted:
Section 2144.05 (IIl)(A) states that to rebut such a rejection, “the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”
While applicant claims criticality they have not shown the required “unexpected results”, applicant provides no evidence that their claimed range has the required unexpected result.  Examiner notes that higher temperature resulting in less freezing would not be unexpected (as freezing generally occurs due to lower temperatures in most materials apparatus), further applicants range is incredibly broad as it merely requires anything over 100psia.  Further applicants own specification states that anything above 75psia (approximately 60psi) in para. 0032 teaches that the full range of the prior art is workable and does not support the applicants argument that the specific claimed range is critical, merely preferred.
For these reasons the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763